Citation Nr: 1109440	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-00 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young

INTRODUCTION

The Veteran had active service from November 1940 to December 1945.  He died in August 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran died in August 2007.  At the time of his death, he was in receipt of a total disability rating due to individual unemployability (TDIU), effective March 31, 2003, and a 100 percent schedular evaluation based on the combined disability rating for his service-connected disabilities, effective February 15, 2005.

2.  The Veteran was not evaluated as totally disabled as a result of a service-connected disability for 10 continuous years immediately preceding death, was not rated as totally disabled continuously for a period of no less than five years from the date of discharge from active duty, was not a former prisoner of war (POW) who died after September 30, 1999, and there has been no specific pleading by the appellant of clear and unmistakable error in any prior decision.



CONCLUSION OF LAW

The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the present case, VA provided the appellant with the notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in correspondence dated in October 2007, prior to the initial rating decision issued in January 2008.  Such letter informed her that DIC benefits may be paid if the Veteran was continuously rated totally disabled due to service-connected conditions for at least 10 years prior to his death as well as her and VA's respective responsibilities in obtaining evidence in support of her claim. 

The Board observes that the October 2007 letter did not inform the appellant of the alternate ways in which to obtain DIC benefits under 38 U.S.C.A. § 1318.  As such, the notice in this case was defect with respect to such elements.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  In addition, the Supreme Court rejected the Federal Circuit's reasoning, in part, because the Federal Circuit's framework required VA, not the claimant, to explain why the error was harmless, which is contrary to the general rule in non-criminal cases that the party that seeks to have a judgment set aside due to an erroneous ruling bears the burden of showing that prejudice resulted.  Id. at 1705-06.

In the instant case, neither the appellant nor her representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the defective notice provided to the appellant resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  487 F.3d at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 Vet. App. 37, 46 (2008). 

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support her claim based on notice that was provided to the appellant during the course of her appeal.  Specifically, the January 2008 rating decision and November 2008 statement of the case advised her that DIC benefits under 38 U.S.C.A. § 1318 may be payable if the cause of the Veteran's death was not due to willful misconduct and the Veteran was continuously rated totally disabled by reason of service-connected disabilities for a period of 10 years or more immediately preceding death; or for five years if the total evaluation was continuously in effect from the date of discharge from military service; or for one year if the Veteran was a former POW.  The appellant was further informed that her claim was denied under such provisions as the Veteran did not meet any of the enumerated criteria in that he was rated totally disabled since 2003.

For the foregoing reasons, the Board finds that VA's failure to provide the appellant with adequate VCAA notice did not affect the essential fairness of the adjudication of her claim and, therefore, such error is harmless.  

The Board observes that the appellant was not informed of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Despite the inadequate notice provided to the appellant on such element, the Board finds no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, because the Board concludes herein that the preponderance of the evidence is against the appellant's claim for DIC under 38 U.S.C.A. § 1318, any question as to the appropriate effective date to be assigned is moot.

Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact that any notice defect did not affect the essential fairness of the adjudication of the appellant's claim.  

With respect to VA's duty to assist the appellant, the facts are not in dispute.  In this regard, the evidence of record as relevant to the appellant's claim for DIC under 38 U.S.C.A. § 1318 is already of record as such turns on whether the Veteran was evaluated as totally disabled as a result of a service-connected disability for 10 continuous years immediately preceding death, was rated as totally disabled continuously for a period of no less than five years from the date of discharge from active duty, or was a former POW who died after September 30, 1999.  VA's General Counsel has held that, under 38 U.S.C.A. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim or to assist a claimant in developing evidence to substantiate a claim where undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  As will be explained below, the undisputed facts render the appellant ineligible for DIC benefits under 38 U.S.C.A. § 1318.  Therefore, the Board finds that, under the holding of VAOPGCPREC 5-2004, there is no duty on VA's part under the provisions of the VCAA and its implementing regulations to further notify or assist the appellant with regard to the issue decided herein.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

VA will pay death benefits to the surviving spouse or children in the same manner as if the Veteran's death were service-connected, if: (1) the Veteran's death was not the result of his or her own willful misconduct, and (2) at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

"Entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309. In addition, for the purposes of Section 3.22, "rated by VA as totally disabling" includes total disability ratings based on unemployability.  38 C.F.R. § 3.22.

A June 2003 rating decision granted the Veteran service connection for posttraumatic stress disorder (PTSD) with an evaluation of 70 percent and entitlement to individual unemployability, effective from March 31, 2003.  In addition, the Veteran was service-connected for residuals of a fracture right acromioclavicular joint with an evaluation of 30 percent from March 6, 1969, traumatic arthritis associated with residual fracture of the right acromioclavicular joint with a 10 percent evaluation from November 2, 2000, tinnitus with an evaluation of 10 percent from November 2, 2000, residuals of a fracture of the right fifth metacarpal with a zero percent evaluation from March 6, 1969, residuals of malaria with a zero percent evaluation from March 6, 1969 and multiple scars of the face, neck, right knee, and left lower leg, residuals of gunshot wound and shell fragment wound with a zero percent evaluation from April 21, 1991.  The combined evaluation for compensation was 90 percent from March 31, 2003.  By rating decision dated in September 2005, service connection for scars of the right knee, residual gunshot wounds, was granted with an evaluation of 10 percent, effective February 15, 2005, and scars of the left knee residual gunshot wounds was granted with an evaluation of 10 percent, effective February 15, 2005.  As such, the Veteran was awarded a combined schedular evaluation of 100 percent, effective February 15, 2005.  The Veteran did not initiate appeals as to any of these determinations and there were no claims pending at his death in August 2007.

The appellant's representative in the February 2011 informal hearing presentation notes that the appellant contends that the Veteran should have had a total rating at an earlier date, thereby making her eligible for DIC under 38 U.S.C.A. § 1318.  No evidence has been submitted to support such contention.  As noted the Veteran was granted a TDIU effective March 31, 2003.  The evidence showed that the Veteran last worked in February 2003 and the RO received his claim for individual unemployability in April 2003.  During his lifetime, the Veteran had not expressed any disagreement with the effective date of his total disability rating based on individual unemployability.  Furthermore, at the time of his death, he had a schedular disability rating of 100 percent effective February 15, 2005.  There were no pending claims when he died, particularly concerning the effective date assigned the 100 percent evaluation in the September 2005 rating decision.  Thus, the evidence does not show that the Veteran was entitled to receive 100 percent disability compensation for the ten-year period immediately preceding his death in August 2007, and he was not receiving such compensation for any of the reasons enumerated in 38 C.F.R. § 3.22(b).  

Additionally, the Veteran was not rated as totally disabled continuously for a period of no less than five years from the date of discharge from active duty and there is no evidence suggesting that the Veteran was a POW at any time.  As such, there is no possibility that the Veteran could have met the requirements of a total disability rating of the required duration at the time of his death.

In addition, the Board observes there has been no specific pleading by the appellant of clear and unmistakable error in any prior decision.  See Cole v. West, 13 Vet. App. 268 (1999) (specifying pleading requirements in claim of clear and unmistakable error in a prior decision for purposes of DIC claim under 38 U.S.C.A. § 1318).

The appellant has not identified any other permissible basis for granting this claim.  A hypothetical theory of entitlement is not applicable because the appellant's claim was filed after January 21, 2000.  The facts of this case are not in dispute and the law is dispositive.  Accordingly, the claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. §3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. §3.312(b).

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production  of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. §3.312(c)(1).  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. §3.312(c)(2).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. §3.312(c)(3).

VA's General Counsel has held that the legal bar to service connection for a disability attributable to tobacco use does not bar a finding of secondary service connection for a disability related to the Veteran's use of tobacco products after the Veteran's service, where that disability is proximately due to a service-connected disability that is not service-connected on the basis of being attributable to the Veteran's use of tobacco products during service.  See VAOPGCPREC 6-2003 (October 28, 2003).

The appellant claims that service connection for the cause of the Veteran's death is warranted as his numerous service-connected disabilities substantially weakened him and made him more susceptible to his fatal lung cancer.  She further alleges that the Veteran became dependent on nicotine in order to control his PTSD symptomatology.  Therefore, the appellant alleges that service connection for the cause of the Veteran's death is warranted.  The Board finds that a remand is necessary in order to afford the appellant proper VCAA notice, acquire outstanding treatment records, and obtain an opinion regarding the cause of the Veteran's death. 

As indicated above, VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a).  Certain additional VCAA notice requirements may attach in the context of a claim for DIC benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  In the instant case, the appellant was not provided with a VCAA letter in compliance with Hupp, and therefore, such notice should be provided on remand.  

The Court has also held that the VCAA notice requirements apply to all five elements of a service connection claim, including the disability rating and effective date of an award.  See Dingess/Hartman, 19 Vet. App. 473.  The appellant is entitled to notice of the type of evidence necessary to establish an effective date for DIC benefits.  Thus, notice addressing this matter should be provided on remand.   

In addition, in a February 2011 informal hearing presentation, the appellant's representative raised the issue that the Veteran's lung cancer was secondary to his service-connected PTSD because he became addicted to nicotine as a result of chronic anxiety.  The Veteran's death certificate list his immediate cause of death as carcinoma of the lung [lung cancer].  No underlying cause of death or other significant conditions contributing to death was noted on the death certificate.  The appellant has submitted into evidence a medical opinion from a VA physician dated in July 2008.  The physician made the following statement, "I have little doubt that the Veteran's combat exposure and secondary PTSD left him very susceptible to utilizing nicotine as one means of addressing his condition.  This subsequently resulted in the secondary development of lung cancer in his later years."  There is no evidence showing that lung cancer was manifested in service.  There is also no indication that this disability was manifested to a compensable degree in an applicable presumptive period following the Veteran's discharge from active duty.  There is no medical evidence of record that diagnoses the Veteran with having lung cancer.  The Board notes that in a July 1991 VA compensation examination the Veteran gave a history of smoking cigarettes for thirty years and had quit several years prior.  At the time of that examination he was diagnosed with chronic obstructive pulmonary disease. 

Based upon the foregoing, the Board finds that a VA medical opinion would be helpful in adjudicating this case, especially given the possible association between nicotine dependence and PTSD.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  The Board also finds it necessary to remand for additional medical evidence regarding treatment of the Veteran's lung cancer to ascertain its nature and etiology.  The Board acknowledges the appellant's statement that the Veteran died at home and was receiving home hospice services for a period of six months prior to his death.  Medical records from hospice care should be associated with the claims folder.  By including these documents in the claims folder, a more complete picture of the Veteran's lung disease will be provided, which will allow for a more thorough evaluation as to whether the Veteran's service-connected PTSD contributed to his lung cancer and ultimately to his death.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her representative a corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp, supra.  The appellant and her representative should also be advised of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

2.  Contact the appellant and request that she furnish the names, addresses, and dates of treatment of all medical providers from whom the Veteran received treatment for his lung cancer.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all treatment records referred to by the appellant. All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Once the foregoing actions are completed, the AOJ should forward the claims folder to an appropriate VA physician in order to provide an opinion regarding the cause of the Veteran's death, to include whether there is any connection between his service-connected PTSD and fatal lung cancer.  The claims folder and a copy of this REMAND must be made available to and reviewed by the physician in connection with formulating the opinions.  

(A) Is it at least as likely as not that the Veteran's service-connected PTSD caused or aggravated his nicotine dependence, which in turn led to his fatal lung cancer?  In this regard, the examiner should consider the July 2008 statement from a VA physician in which he indicated that the Veteran's PTSD left him very susceptible to utilizing nicotine as one means of addressing his condition, which subsequently resulted in the secondary development of lung cancer as well as the appellant's allegations that the Veteran became addicted to nicotine as a result of chronic anxiety.  

(B) Is it at least as likely as not that the Veteran's service-connected disabilities contributed substantially or materially to cause his death (i.e., that it combined to cause death or that it aided or lent assistance to the production of the death)?  In rendering an opinion regarding this question, the examiner is advised that it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Additionally, the examiner is notified that service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.

(C)  Is the Veteran's cause of death otherwise related to his military service and/or his service-connected disabilities?

The physician should provide a rationale for any opinion reached, and make reference to all relevant medical records which support the rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


